UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4208
TRACY GLENN JACKSON,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-00-192)

                  Submitted: September 28, 2001

                      Decided: November 5, 2001

       Before WILKINS and LUTTIG, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

James B. Craven, III, Durham, North Carolina, for Appellant. Benja-
min H. White, Jr., United States Attorney, Paul A. Weinman, Assis-
tant United States Attorney, Winston-Salem, North Carolina, for
Appellee.
2                      UNITED STATES v. JACKSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Tracy Glenn Jackson appeals his conviction for robbing a postal
employee of money belonging to the United States, in violation of 18
U.S.C.A. § 2114(a) (West 2000). Jackson’s counsel filed a brief
asserting that the district court erred in denying his motion for judg-
ment of acquittal. In addition, Jackson filed a motion to file a pro se
supplemental brief to assert claims of ineffective assistance of trial
counsel.

   After a thorough review of the trial transcript, we find that the evi-
dence, when viewed in the light most favorable to the government,
was sufficient for a rational trier of fact to have found the essential
elements of the crime beyond a reasonable doubt. United States v.
Burgos, 94 F.3d 849, 862-63 (4th Cir. 1996) (en banc). We therefore
find that the district court did not err in denying the motion for judg-
ment of acquittal.

   Jackson claims he was denied effective assistance of counsel
because, inter alia, counsel advised him to be clean-shaven for trial,
which altered his normal appearance and made him more closely
resemble the composite drawings of the robbery suspect, and failed
to interview prosecution or defense witnesses. Claims of ineffective
assistance generally are not cognizable on direct appeal unless the
record conclusively shows that counsel was ineffective. United States
v. King, 119 F.3d 290, 295 (4th Cir. 1997). Consequently, although
we grant Jackson’s motion to file a pro se supplemental brief, we
decline to consider Jackson’s ineffective assistance claims because we
find that the record does not conclusively show that counsel was inef-
fective.

  We affirm Jackson’s conviction. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
                     UNITED STATES v. JACKSON                     3
materials before the court and argument would not aid the decisional
process.

                                                        AFFIRMED